
	

114 HRES 328 IH: Commemorating the inaugural “International Yoga Day” on June 21.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 328
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2015
			Ms. Gabbard (for herself, Mr. Fitzpatrick, Mr. Israel, Mr. Lewis, Mr. Ryan of Ohio, Mr. Larsen of Washington, Mr. McDermott, Mr. Crowley, and Mr. Smith of Washington) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Commemorating the inaugural International Yoga Day on June 21.
	
	
 Whereas the United Nations adopted the resolution on Yoga Day (A/ReS/69/131) on December 11, 2014, which proclaimed that June 21 is the International Day of Yoga;
 Whereas the practicing of yoga will help promote better health among the global population and help encourage the need for healthier choices and lifestyles; and
 Whereas Prime Minister of India Narendra Modi addressed the United Nations General Assembly on September 27, 2014, on the adoption of an International Yoga Day, stating, Yoga is an invaluable gift of India’s ancient tradition. It embodies unity of mind and body; thought and action; restraint and fulfillment; harmony between man and nature; a holistic approach to health and well-being. It is not about exercise but to discover the sense of oneness with yourself, the world and the nature.: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the inaugural International Yoga Day;
 (2)supports the ideals that International Yoga Day represents; and (3)encourages all individuals to participate in International Yoga Day.
			
